Citation Nr: 1314378	
Decision Date: 05/01/13    Archive Date: 05/15/13

DOCKET NO.  10-07 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to a rating in excess of 60 percent for glomerulonephritis with hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Russell P. Veldenz,  Counsel


INTRODUCTION


The Veteran served on active duty from January 1967 to October 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in October 2010 of a Department of Veterans Affairs (VA) Regional Office (RO).

In November 2012, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.

The Board notes that at the time of the November 2012 hearing, the Veteran had another issue pending, service connection for coronary artery disease, which also was on appeal.  The Veteran provided testimony at another hearing before a different Veterans Law Judge in October 2010.  The Board remanded the issue of service connection for coronary artery disease in January 2012 for further development.

The issue of service connection for coronary artery disease was still at the RO and had not been returned to the Board when the November 2012 hearing occurred.  At that time, the Veteran waived his right to have a hearing before a third Veterans Law Judge as there were now two different judges who held hearings on pending issues before the Board.  The law requires that all Veterans Law Judges who conduct hearings on appeal must participate in any decision made on that appeal, and that the matter will be decided by a three member panel of Veteran Law Judges.  See 38 U.S.C.A. § 7102 (West 2002); 38 C.F.R. § 20.707 (2012). The United States Court of Appeals for Veterans Claims (Court) has held that a veteran is entitled to have an opportunity for a hearing before all Board members who will ultimately decide the appeal.  See Arneson v. Shinseki, 24 Vet. App. 379 (2011).

Subsequent to the November 2012 hearing, in a January 2013 rating decision, the RO granted service connection for coronary artery disease with a noncompensable evaluation effective March 2007 and a 10 percent evaluation effective May 2012.  This is considered a full grant of the benefit sought on the appeal for the claim of service connection for coronary artery disease.  Therefore, the remaining pending issue is no longer required to be decided by a three member panel of Veterans Law Judges.  

The Board notes the Veteran raised claims for service connection for a skin disability and new and material evidence to reopen the claim of service connection for a bilateral foot disability.  In a rating decision dated in September 2011, the RO stated decisions on these two issues was deferred.  To date, it does not appear the two issues have been adjudicated by the RO.  

The claims for service connection for a skin disability and new and material evidence to reopen the claim of service connection for a bilateral foot disability have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran was provided a VA examination in April 2012 regarding his service connected disability of glomerulonephritis with hypertension.  

In November 2012, the Veteran requested a new examination and testified that the April 2012 VA examination was inadequate.  For instance, the Veteran testified that the examiner noted no edema in the examination because he wears special stockings to alleviate that symptom.  In addition, he also testified the VA examiner inaccurately questioned whether he was in compliance with all of his prescription medication.  The Veteran testified that he takes all prescribed medication but could not answer the examiner's questions because he has to take numerous medications for various medical conditions.  

As the Veteran has provided evidence that the VA examination is inadequate, and with resolution of doubt in the Veteran's favor, the Board finds that the Veteran should be afforded a second VA examination.  The Veteran is cautioned that in regard to what medication he is taking, and when or whether he has discontinued taking medication, he is responsible for providing these facts to the VA examiner.  Such information is necessary to ensure that there is a complete and accurate record upon which to decide the claim so that the Veteran is afforded every possible consideration.  A claimant has the responsibility to present and support a claim for benefits under laws administered by the VA, 38 U.S.C.A. § 5107(a).

Additionally, the report of the April 2012 VA examination for the disability at issue notes that the Veteran had an upcoming appointment with his primary care VA physician.  With the exception of no-show notations for December 2012 appointments, and laboratory test findings in 2012, the record does not contain reports of VA outpatient evaluation dated since 2011.  VA outpatient treatment reports dated from 2011 would be useful in evaluating the disability at issue.

After the requested development is completed, the Veteran's claim for an increased rating for glomerulonephritis with hypertension should be readjudicated.  In this regard, the ratings schedule provides ratings for hypertension under diagnostic Code 7101.   As separate Diagnostic Codes identify the various disabilities, 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, and as the criteria for hypertension differs from the criteria for the glomerulonephritis disability, the RO shall also determine whether the Veteran should receive a separate rating for his hypertension.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify all providers of medical treatment of the disability at issue since 2011.  Any authorization necessary to obtain the identified records should be obtained from the Veteran.  Attempt to obtain all identified records, not already of record, to include records of VA treatment since 2011.

2.  After the foregoing development has been completed, provide the Veteran with a VA nephrology examination to determine the severity of his glomerulonephritis with hypertension.  The claims file must be provided to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  A complete rationale for all opinions must be provided.

The examiner is asked to diagnose any other nephrological disorder, and if feasible, discuss what symptoms and their level of severity is attributable solely to the service-connected glomerulonephritis with hypertension. 

The examiner is asked to discuss the clinical significance of the Veteran's wearing of stockings to control or alleviate symptoms and the relationship between that and the presence or absence of edema.

The examiner is requested to ask the Veteran whether he has discontinued any medication prescribed for the disability at issue since March 2010, when he discontinued any medication during the relevant time period, why he discontinued the medication, and whether he discontinued the medication upon a physician or medical provider's order or advice.

The examiner is asked to discuss the clinical significance for any medications that have been prescribed for the Veteran's glomerulonephritis with hypertension, the effect of the medication in controlling the Veteran's symptomology, and, the effect of discontinuance of any medication, and whether there is any medical basis for discontinuing the medication.

The examiner is also asked to review all pertinent medical evidence and to summarize the laboratory results for albuminuria/protein in the Veteran's urine, BUN, and creatinine for the relevant time period.  

The examiner is also asked to state:

   a.  Whether the Veteran's glomerulonephritis with hypertension, as opposed to any other disability, causes or contributes to generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion;
   
   b.  Whether the Veteran is on dialysis;
   
   c.  Whether the Veteran is precluded by his service connected glomerulonephritis with hypertension from more than sedentary activity, or;
   
   d.  Whether his glomerulonephritis with hypertension has caused markedly decreased function in kidney function or other organ function and if so, identify which organ function.  
   
   e.  For each of the foregoing, it would be helpful to the Board if the examiner states the date of onset for the symptom.
   
3.  After the foregoing development is completed, readjudicate the claim for an increased rating for glomerulonephritis with hypertension, including whether a separate rating for hypertension is warranted.  If the benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



